IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                             SEPTEMBER 2019 TERM

                                  _____________                         FILED
                                                                    October 18, 2019
                                   No. 18-0349                          released at 3:00 p.m.
                                  _____________                     EDYTHE NASH GAISER, CLERK
                                                                    SUPREME COURT OF APPEALS
                                                                         OF WEST VIRGINIA




                            STATE OF WEST VIRGINIA,
                                   Respondent


                                        V.


                                    BENNY W.,
                                     Petitioner

  ____________________________________________________________________

                  Appeal from the Circuit Court of Ritchie County
                     Honorable Timothy L. Sweeney, Judge
                            Criminal Action No. 17-F-8

                               AFFIRMED
  ____________________________________________________________________

                             Submitted: October 1, 2019
                              Filed: October 18, 2019


Kyle G. Lusk, Esq.                                 Patrick Morrisey, Esq.
Matthew A. Bradford, Esq.                          Attorney General
Brandon L. Gray, Esq.                              Scott E. Johnson, II, Esq.
Lusk & Bradford, PLLC                              Assistant Attorney General
Beckley, West Virginia                             Charleston, West Virginia
Attorneys for Petitioner                           Attorneys for Respondent


JUSTICE HUTCHISON delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT



              1.     “A trial court’s ruling on authenticity of evidence under Rule 901(a)

of the West Virginia Rules of Evidence will not be disturbed on appeal unless there has

been an abuse of discretion.” Syllabus point 12, State v. Boyd, 238 W. Va. 420, 796 S.E.2d

207 (2017).



              2.     Under Rule 901(a) of the West Virginia Rules of Evidence, social

media text messages may be authenticated in numerous ways including, for example, by a

witness who was a party to sending or receiving the text messages, or through

circumstantial evidence showing distinctive characteristics that link the sender to the text

messages.



              3.     “A conviction for any sexual offense may be obtained on the

uncorroborated testimony of the victim, unless such testimony is inherently incredible, the

credibility is a question for the jury.” Syllabus point 5, State v. Beck, 167 W. Va. 830, 286

S.E.2d 234 (1981).




                                              i
              4.     “Only when testimony is so unbelievable on its face that it defies

physical laws should the court intervene and declare it incredible as a matter of law.”

Syllabus point 8, State v. Smith, 178 W. Va. 104, 358 S.E.2d 188 (1987).



              5.     In reviewing the qualifications of a jury to serve in a criminal case,

we follow a three-step process. Our review is plenary as to legal questions such as the

statutory qualifications for jurors; clearly erroneous as to whether the facts support the

grounds relied upon for disqualification; and an abuse of discretion as to the reasonableness

of the procedure employed and the ruling on disqualification by the trial court.



              6.     “A trial court’s failure to remove a biased juror from a jury panel, as

required by W. Va. Code § 62–3–3 (1949) (Repl.Vol.2010), does not violate a criminal

defendant’s right to a trial by an impartial jury if the defendant removes the juror with a

peremptory strike. In order to obtain a new trial for having used a peremptory strike to

remove a biased juror from a jury panel, a criminal defendant must show prejudice. The

holding in Syllabus point 8 of State v. Phillips, 194 W.Va. 569, 461 S.E.2d 75 (1995), is

expressly overruled.” Syllabus point 3, State v. Sutherland, 231 W. Va. 410, 745 S.E.2d

448 (2013).




                                             ii
               7.    Under Rule 404(a)(2)(A), of the West Virginia Rules of Evidence, a

defendant in a criminal prosecution may offer evidence of the defendant’s pertinent

character trait.



               8.    Under Rule 404(a)(2)(A), of the West Virginia Rules of Evidence,

“honesty” is not a pertinent character trait of a criminal defendant who is being prosecuted

on a sexual offense charge.



               9.    “Sentences imposed by the trial court, if within statutory limits and if

not based on some [im]permissible factor, are not subject to appellate review.” Syllabus

point 4, State v. Goodnight, 169 W.Va. 366, 287 S.E.2d 504 (1982).




                                             iii
HUTCHISON, JUSTICE:

                This appeal was brought by Benny W. (hereinafter “Petitioner”) from the

April 4, 2018, order of the Circuit Court of Ritchie County sentencing him to a total of 131

to 295 years in prison.1 Petitioner was convicted by a jury of six counts of sexual assault

in the second degree, seven counts of sexual abuse by a custodian, and one count of sexual

abuse in the first degree. In this appeal, Petitioner set out nine of assignments of error and

asks this Court to reverse his convictions and sentences and award him a new trial. Upon

careful review of the briefs, the appendix record, the arguments of the parties, and the

applicable legal authority, we affirm.



                                      I.
                       FACTUAL AND PROCEDURAL HISTORY


                This case involves the sexual assault of two female juveniles, H.A. and J.L.,

by the Petitioner.2 H.A. and J.L. were friends with Petitioner’s juvenile daughter, A.W.

During the period of June to July of 2016, H.A. alleged that she was sexually assaulted by

the Petitioner on five occasions while she was at his home visiting A.W., J.L. alleged that

she was sexually assaulted by the Petitioner on one occasion during the same time period.



       1
         Consistent with our long-standing practice in cases involving juveniles and
       sensitive facts, we use the initials where necessary to protect the identities of those
       involved in this case. See In re K.H., 235 W. Va. 254, 256 n.1, 773 S.E.2d 20, 22
       n.1 (2015).
       2
           H.A. was born in 2002, and J.L. was born in 2003.
                                              1
                The first time that Petitioner sexually assaulted H.A. at his home, A.W.

approached H.A. and informed her that Petitioner wanted to have sex with her. 3 According

to H.A., A.W. took her into Petitioner’s bedroom, which was dark, and left her there.4

Petitioner, who apparently was already in the bedroom, took off H.A.’s pants and

penetrated her vagina with his hand and penis.5 H.A. visited A.W. on four more occasions

and during each visit the Petitioner sexually assaulted her. When the third sexual assault

of H.A. took place, J.L. was also visiting the home. H.A. alleged that during this visit A.W.

told her and J.L. that the Petitioner wanted to see them. A.W. escorted both girls into

Petitioner’s bedroom and left. Both girls got on Petitioner’s bed and he sexually assaulted

them. J.L. was sexually assaulted first. The Petitioner penetrated J.L.’s vagina with his

fingers. J.L. left the room after being sexually assaulted in that manner. After J.L. left the

room, Petitioner sexually assaulted H.A. by penetrating her with his penis.



                In the fall of 2016, H.A. reported to a high school counselor that she was

sexually assaulted multiple times by Petitioner. The high school counselor reported the

incident to the county prosecutor. A police investigation followed, during which it was




       3
        It appears that the Petitioner was in his bedroom when he sent a text message to
       A.W. making the request to have sex with H.A.
       4
        The record indicates that the Petitioner had been married to A.W.’s mother. It is
       not clear if the couple divorced or separated. The record does indicate that A.W.’s
       mother was not living with Petitioner.
       5
           Petitioner put on a condom.
                                              2
learned that the Petitioner also sexually assaulted J.L. Subsequent to the investigation, a

grand jury returned a twenty-four count indictment against the Petitioner on January 23,

2017.



                 The case was tried before a jury over two days, beginning on December 4,

2017. During the trial the State presented testimony from the victims, H.A. and J.L.6 Both

victims testified to being sexually assaulted by the Petitioner. The State also called the

Petitioner’s daughter, A.W. During the trial A.W. testified that on two occasions she told

H.A. that Petitioner wanted to have sex with her. A.W. also identified Facebook text

messages she had with Petitioner, in which Petitioner appears to be asking her to tell H.A.

or J.L. to come over to have sex with him. At the close of the State’s case-in-chief the

circuit court granted a motion by Petitioner to dismiss two of the counts on insufficient

evidence. The Petitioner testified during his case-in-chief and denied having any sexual

contact with the victims.7 The jury ultimately found the Petitioner guilty of fourteen counts

of the indictment and not guilty of eight counts.8 This appeal followed.




        6
            The State called a total of seven witnesses.
        7
            The Petitioner also called six character witnesses.
        8
         Additional relevant facts about the trial of the case are brought out under specific
        assignments of error.
                                                 3
                                       II.
                               STANDARD OF REVIEW


              The Petitioner has set out nine assignments of error that have different review

standards. Consequently, we will set out the standard of review for each issue as it is

addressed below. See State v. Boyd, 238 W. Va. 420, 428, 796 S.E.2d 207, 215 (2017)

(“We will dispense with our usual standard of review section because each of the

assignments of error has its own review criteria.”); State v. Dunn, 237 W. Va. 155, 158,

786 S.E.2d 174, 177 (2016) (“Therefore, we dispense with setting out a general standard

of review. Specific standards of review will be discussed separately as we address each

assignment of error.”).



                                        III.
                                   DISCUSSION
                                         A.
                Authentication of Facebook Messenger Text Messages


              The first two assignments of error by the Petitioner are overlapping, insofar

as they both require this Court to determine whether the circuit court committed error in

finding the State properly authenticated its only exhibit, Facebook Messenger text

messages. Consequently, we will combine the two assignments of error and address the




                                             4
issues raised together.9 The State contends that the text messages exhibit was authenticated

by A.W. and properly admitted into evidence.10



              We have held that “[t]he action of a trial court in admitting or excluding

evidence in the exercise of its discretion will not be disturbed by the appellate court unless

it appears that such action amounts to an abuse of discretion.” Syl. pt. 10, State v. Huffman,

141 W. Va. 55, 87 S.E.2d 541 (1955), overruled on other grounds by State ex rel. R.L. v.

Bedell, 192 W. Va. 435, 452 S.E.2d 893 (1994). With respect to a trial court’s ruling on

authentication of evidence, this Court has held that “[a] trial court’s ruling on authenticity

of evidence under Rule 901(a) of the West Virginia Rules of Evidence will not be disturbed


       9
         In the first assignment of error the Petitioner couches the issue of the text messages
       in the context of the circuit court committing error by “provisionally and
       conditionally” rejecting his objection to the admission of the text messages. See Syl.
       pt. 4, State v. Nixon, 178 W. Va. 338, 359 S.E.2d 566 (1987) (“The trial court may
       conditionally admit [evidence] subject to the laying of a proper foundation.”). In the
       second assignment of error the Petitioner asks this Court to address the
       authentication of the text messages under plain error, in order to impose the
       procedures set out in a 2016 Memorandum Decision by this Court. (The decision is
       discussed infra.)
       10
         The Petitioner’s brief makes reference to the text messages being double hearsay
       and should not have been admitted for that reason. See State v. Golden, 175 W. Va.
       551, 554, 336 S.E.2d 198, 202 (1985) (“The general rule is that multiple hearsay
       evidence is admissible into evidence only if each level of hearsay comes within a
       recognized exception to the exclusionary rule.”). The issue of hearsay within
       hearsay has not been briefed with any legal authority nor legal arguments by
       Petitioner. Therefore, we decline to address the merits of the issue. See State v.
       LaRock, 196 W. Va. 294, 302, 470 S.E.2d 613, 621 (1996) (“Although we liberally
       construe briefs in determining issues presented for review, issues which are not
       raised, and those mentioned only in passing but are not supported with pertinent
       authority, are not considered on appeal.”).
                                              5
on appeal unless there has been an abuse of discretion.” Syl. pt. 12, State v. Boyd,

238 W. Va. 420, 796 S.E.2d 207 (2017). See Syl. pt. 3, State ex rel. Smith v. McBride,

224 W. Va. 196, 681 S.E.2d 81 (2009) (“A trial judge’s ruling on authenticity will not be

disturbed on appeal unless there has been an abuse of discretion.”).



              It is provided under our rules of evidence that “[t]o satisfy the requirement

of authenticating . . . an item of evidence, the proponent must produce evidence sufficient

to support a finding that the item is what the proponent claims it is.” W. Va. R. Evid.

901(a). We have recognized that “the standard of admissibility under Rule 901(a) is rather

slight, i.e., is the evidence sufficient ‘to support a finding’ that the object is authentic.”

State v. Boyd, 238 W. Va. 420, 443, 796 S.E.2d 207, 230 (2017) (citation omitted). Courts

have acknowledged that “[t]he authentication of social media poses unique issues regarding

what is required to make a prima facie showing that the matter is what the proponent

claims.” Smith v. State, 136 So. 3d 424, 432 (Miss. 2014). One court addressed the issue

as follows:

       The need for authentication arises in this context because an electronic
       communication, such as a Facebook message, an e-mail or a cell phone text
       message, could be generated by someone other than the named sender. This
       is true even with respect to accounts requiring a unique user name and
       password, given that account holders frequently remain logged into their
       accounts while leaving their computers and cell phones unattended.
       Additionally, passwords and website security are subject to compromise by
       hackers. Consequently, proving only that a message came from a particular
       account, without further authenticating evidence, has been held to be
       inadequate proof of authorship.


                                              6
State v. Eleck, 130 Conn. App. 632, 638-39, 23 A.3d 818, 822 (2011). A general procedure

for authenticating social media evidence has been summarized as follows:

       [A]uthentication [of] social media evidence is to be evaluated on a case-by-
       case basis to determine whether or not there has been an adequate
       foundational showing of its relevance and authenticity. Additionally, the
       proponent of social media evidence must present direct or circumstantial
       evidence that tends to corroborate the identity of the author of the
       communication in question, such as testimony from the person who sent or
       received the communication, or contextual clues in the communication
       tending to reveal the identity of the sender.
Commonwealth v. Danzey, 210 A.3d 333, 338 (Pa. 2019) (citation omitted). See State v.

Bitner, No. 51179-7-II, 2019 WL 2598731, at *3 (Wash. Ct. App. June 25, 2019) (“[T]ext

message evidence can be authenticated based on its contents and substance, ‘taken in

conjunction with the circumstances.’”); Commonwealth v. Davis, No. 1055 MDA 2018,

2019 WL 2323815, at *5 (Pa. Super. Ct. May 31, 2019) (finding text message authenticated

because “there was first-hand corroborating testimony from ... [the] recipient”); People v.

Ziemba, 100 N.E.3d 635, 648 (Ill.App. 2018) (finding text messages authenticated by

“undercover officer who personally sent and received the text messages contained in

People’s exhibit No. 2”); State v. Roseberry, 197 Ohio App. 3d 256, 270, 967 N.E.2d 233,

244 (2011) (“[I]n most cases involving ... texts, instant messaging, and e-mails, the

photographs taken of the print media or the printouts of those conversations are

authenticated, introduced, and received into evidence through the testimony of the recipient

of the messages.”).




                                             7
               The decision in In re T.P.D.C., 440 P.3d 634 (Mont. 2019) (unpublished)

illustrates the minimal requirement for authenticating text messages between two people.

In that case the mother of a child filed a petition to terminate the parental rights of the father

of the child. The petition was denied. On appeal one of the issues raised by the mother was

that text messages between her and the father of the child were not properly authenticated.

The appellate court disagreed as follows:

       Finally, Mother argues that the District Court erroneously admitted copies of
       text message conversations between Mother and Father into evidence.
       Mother first argues that there was insufficient foundation, because Mother
       stated she could not remember the texts. Second, she maintains that the
       printouts of the texts were not originals under M. R. Evid. 1001, and the court
       could not admit a duplicate because she had raised a question as to the
       authenticity of the original messages. Mother is mistaken that her testimony
       was required to authenticate the text messages. Father, as one party to the
       conversation, had firsthand knowledge of their authenticity and provided
       sufficient testimony that the printouts of the text messages were what he
       claimed them to be. Any questions regarding Father’s credibility would go
       to the weight of the evidence, not to its admissibility.
In re T.P.D.C., 440 P.3d 634.



               The decision in Commonwealth v. Murray, 174 A.3d 1147 (Pa. Super. 2017)

fashioned a general test for authenticating text messages. In Murray the defendant was

convicted, following a bench trial, of possession of a firearm by a prohibited person. One

of the issues raised on appeal by the defendant was that the State failed to authenticate text

messages attributed to him.       The appellate court disagreed with the defendant and

concluded, as did the trial court, that the text messages were authenticated based upon the



                                                8
contextual clues in the messages. In rendering this conclusion, the opinion applied the

following test for authenticating text messages:

       text messages may be authenticated by: (1) testimony from either the author
       or the sender; (2) circumstantial evidence, including distinctive
       characteristics like information specifying the author-sender or reference to
       or correspondence with relevant events preceding or following the message;
       or (3) any other facts or aspects of the [message] that signify it to be what its
       proponent claims.
Murray, 174 A.3d at 1156-57 (internal quotations and citations omitted). See Tyler v. State,

No. 05-15-00354-CR, 2016 WL 280032, at *2 (Tex. App. Jan. 22, 2016) (internal

quotations and citations omitted) (“As with other types of evidence, text messages may be

authenticated by evidence sufficient to support a finding that the matter is what its

proponent claims. This can be accomplished in myriad ways, depending upon the unique

facts and circumstances of each case, including through the testimony of a witness with

knowledge or through evidence showing distinctive characteristics.”); Rodriguez v. State,

128 Nev. 155, 162, 273 P.3d 845, 849 (2012) (“[W]hen there has been an objection to

admissibility of a text message … the proponent of the evidence must explain the purpose

for which the text message is being offered and provide sufficient direct or circumstantial

corroborating evidence of authorship in order to authenticate the text message as a

condition precedent to its admission.”).



              In light of the foregoing authorities, we now hold that under Rule 901(a) of

the West Virginia Rules of Evidence, social media text messages may be authenticated in

numerous ways including, for example, by a witness who was a party to sending or
                                              9
receiving the text messages, or through circumstantial evidence showing distinctive

characteristics that link the sender to the text messages.



              In the instant case the Petitioner characterizes the Facebook text messages as

photographs and argues that a proper foundation was not laid as required by the procedures

used in State v. Palmer, No. 14-0862, 2016 WL 3176472 (W. Va. June 3, 2016)

(Memorandum Decision).11 According to Petitioner, under Palmer the trial court was

required, among other things, to conduct an in-camera review of the text messages and

other documents subpoenaed from Facebook.12             Palmer does not impose such a


       11
          The Petitioner appears to characterize the text messages as photographs that
       require an authentication independent of the text messages. However, the
       Petitioner’s brief does not set out any argument, along with legal authority,
       addressing the issue of admissibility of photographs. We therefore decline to
       address the photograph issue independent of the text messages. See State v. Lilly,
       194 W. Va. 595, 605 n.16, 461 S.E.2d 101, 111 n.16 (1995) (finding that “casual
       mention of an issue in a brief is cursory treatment insufficient to preserve the issue
       on appeal”) (internal quotations and citation omitted). We will note simply in
       passing that, under the facts of this case, it would appear that no special
       authentication procedure was necessary for authenticating the photographs
       independent of the text messages. See People v. Cotto, 164 A.D.3d 826, 827, 79
       N.Y.S.3d 535, 536 (2018) (“The complainant’s testimony that the photographs of
       the text messages fairly and accurately depicted the text message conversation
       between her and the defendant was sufficient to authenticate the photographs.”);
       United States v. Davis, 918 F.3d 397, 403 (4th Cir. 2019) (affirming authentication
       of photographs of test messages); Duvall v. State, 2018 Ark. App. 155, 12, 544
       S.W.3d 106, 113–14 (2018) (finding sufficient circumstantial evidence to
       authenticate photographs of text messages).
       12
          The Petitioner briefed the procedures used in Palmer in his first assignment of
       error and argued that they should have been used. However, the Petitioner set out
       the same argument in his second assignment of error and asked this Court to address
       the matter under plain error. See State v. Miller, 194 W. Va. 3, 18, 459 S.E.2d 114,
                                             10
requirement. The defendant in Palmer appealed from his conviction for first degree murder

of his father-in-law.    One of the issues raised was that the State did not properly

authenticate an e-mail containing a reference to a Facebook post and comments about the

post. In the Facebook post the defendant essentially stated that he had a mental list of

people he was going to “strike” because they did him and his wife wrong. This post was

authenticated by a witness who had a conversation with the defendant on Facebook and

believed that the statement in the Facebook post was made by the defendant based on the

manner of speech used in the post, the Facebook profile picture of defendant, and the fact

that the content of the post was something only the witness and defendant had knowledge

of, the decision in Palmer indicated that in addition to having the witness authenticate the

post, the circuit court did the following:

       In the instant case, the circuit court completed an appropriate analysis of the
       authenticity of the document prior to its admission at trial. Additionally, the
       circuit court, prior to admission of the document, conducted an in camera
       review of the exhibit and other corresponding documents subpoenaed from
       Facebook and jail telephone calls between petitioner and his family
       members, which substantiated the information contained within the exhibit.
       Moreover, the circuit court permitted petitioner to proffer the testimony of
       an expert witness regarding the ability to easily fabricate a Facebook page to
       rebut this exhibit.




       129 (1995) (“The ‘plain error’ doctrine grants appellate courts, in the interest of
       justice, the authority to notice error to which no objection has been made.”). The
       State properly notes that application of the Palmer procedures is not properly before
       this Court, because the Petitioner did not object below to the procedure used by the
       circuit court in admitting the text messages. Our analysis of Palmer on the merits
       of that case disposes of the need to address the plain error argument.
                                             11
Palmer, 2016 WL 3176472, at *5. The procedures used by the circuit court in Palmer,

before it admitted the Facebook post, were procedures the circuit court believed should be

followed under the unique facts of that case. The mere fact that the Memorandum Decision

in Palmer outlined the authenticity procedures used by the circuit court, did not render

those procedures mandatory for authenticating all future social media exhibits. Moreover,

this Court does not create new and binding principles of law in Memorandum Decisions.

See Syl. pt. 1, State v. McKinley, 234 W. Va. 143, 764 S.E.2d 303 (2014) (“Signed opinions

containing original syllabus points have the highest precedential value because the Court

uses original syllabus points to announce new points of law or to change established

patterns of practice by the Court.”). 13



                In contrast to Palmer, where there was simply a Facebook post that was

traced to the defendant, in the instant case the Facebook Messenger text messages involved

communication between two people—the Petitioner and his daughter A.W.14 During the

trial A.W. authenticated the text messages based upon the following questioning by the

State:




         13
            See also Syl. pt. 5, in part, McKinley (“While memorandum decisions may be
         cited as legal authority, and are legal precedent, their value as precedent is
         necessarily more limited.”).
         14
           During the trial the investigating officer, Trooper A.M. Pringle, testified that he
         executed a search warrant to examine the Facebook Messenger database, and that
         he took the photographs of the text messages between Petitioner and A.W.
                                              12
Q. Do you recognize this message to be a conversation between you and your
dad, correct?
A. Yeah
***
Q. Let me ask you this: If you could take a look at the top line, what you said,
and the pink that is what you said, right? Don’t say it out loud.
A. (Indicated yes)
Q. Do you recall saying that to your dad?
A. Yes.
Q. Do you recall his response?
A. I guess.
Q. And what you see on the rest of that, could you recall the rest of that?
Y. Yes.
Q. What about this second page? It has a little bit of overlap from the first,
right, but then the rest of that page, do you recall that?
A. Yes.
Q. What about the third page?
A. Yes.
Q. And the fourth page?
A. Yes.
Q. That up there, does that indicate you were talking to your dad?
A. Yes.15

15
  The following is the Facebook Messenger text messages between the Petitioner and
A.W.
[A.W.] He said he couldn’t come so we are just gonna wait
[Petitioner] I still want it tonight or it ain’t going to happen at all.
[A.W.] When jr. Leaves
[Petitioner] What I want
[A.W.] When jr. Leaves she will[.] It has to be dark, she feels uncomfortable when it’s
daylight.
[Petitioner] It’s dark in my room anyway
                                            13
We find that A.W.’s identification of the content of the Facebook Messenger text messages

as a conversation she had with Petitioner was sufficient to authenticate the text messages.16

Consequently, we find no error in the circuit court’s admission of the text messages.17

                                          B.
                      Denial of Motion for Judgment of Acquittal


       [A.W.] True[.] But can we at least wait till jr. Leaves?
       [Petitioner] Hey
       [A.W.] Not tonight[.] [H.A.] is upset n [J.L.] said not tonight
       [Petitioner] I need it tonight[.] Oh bull
       [A.W.] U had some last night Ur fine
       [Petitioner] I ain’t going to argue over it[.] Whatever
       [A.W.] Ok night love you
       [Petitioner] Whatever[.] Tell her please I just ask for a few minutes of something
       and I can’t even get that
       16
          The Petitioner also argued that the text messages should not have been admitted
       because the circuit court initially ruled that a foundation had not been laid to admit
       the text messages. The circuit court’s initial ruling is of no moment, because the
       circuit court later determined that a foundation for admission was made after further
       questioning of A.W. It has been appropriately noted that “[i]n ascertaining whether
       [a] foundation has been established, we can … consider all the evidence …
       regardless of the order of proof.” United States v. Miranda-Uriarte, 649 F.2d 1345,
       1349 (9th Cir. 1981).
       17
          During jury deliberations the jury requested to see the text messages. The trial
       judge allowed the text messages to be sent to the jury, without objection by the
       Petitioner. In this appeal the Petitioner appears to be asking this Court to invoke
       plain error to find that it was improper for the jury to view the text messages during
       its deliberations. We decline to do so. See Syl. pt. 5, First Nat. Bank v. Barker, 75
       W. Va. 244, 83 S.E. 898 (1914) (“The jury may, by leave of the court, take to their
       room all papers properly put in evidence on the trial.”); W. Virginia Dep’t of
       Transp., Div. of Highways v. Parkersburg Inn, Inc., 222 W. Va. 688, 700, 671
       S.E.2d 693, 705 (2008) (“It has been recognized that [i]tems of documentary or real
       evidence that were admitted into evidence may be taken into closed sessions during
       [jury] deliberations.”) (internal quotation marks and citation omitted).
                                              14
              The Petitioner contends that the circuit court erred in denying his motion for

judgment of acquittal, at the close of the State’s case-in-chief, because the evidence was

insufficient in view of the “inherently incredible” testimony of the two victims. The State

argues that “[t]he Petitioner misunderstands the law of inherent incredibility and, as such,

has failed to show his entitlement to relief.” We agree.



              This “Court applies a de novo standard of review to the denial of a motion

for judgment of acquittal based upon the sufficiency of the evidence.” State v. Juntilla,

227 W. Va. 492, 497, 711 S.E.2d 562, 567 (2011). We have further explained:

       The function of an appellate court when reviewing the sufficiency of the
       evidence to support a criminal conviction is to examine the evidence
       admitted at trial to determine whether such evidence, if believed, is sufficient
       to convince a reasonable person of the defendant’s guilt beyond a reasonable
       doubt. Thus, the relevant inquiry is whether, after viewing the evidence in
       the light most favorable to the prosecution, any rational trier of fact could
       have found the essential elements of the crime proved beyond a reasonable
       doubt.
Syl. pt. 1, State v. Guthrie, 194 W. Va. 657, 461 S.E.2d 163 (1995). Finally, we held in

Guthrie,

       A criminal defendant challenging the sufficiency of the evidence to support
       a conviction takes on a heavy burden. An appellate court must review all the
       evidence, whether direct or circumstantial, in the light most favorable to the
       prosecution and must credit all inferences and credibility assessments that
       the jury might have drawn in favor of the prosecution. The evidence need not
       be inconsistent with every conclusion save that of guilt so long as the jury
       can find guilt beyond a reasonable doubt. Credibility determinations are for
       a jury and not an appellate court. Finally, a jury verdict should be set aside

                                             15
       only when the record contains no evidence, regardless of how it is weighed,
       from which the jury could find guilt beyond a reasonable doubt.
Syl. pt. 3, Guthrie.



              We have recognized that “[a] conviction for any sexual offense may be

obtained on the uncorroborated testimony of the victim, unless such testimony is inherently

incredible, the credibility is a question for the jury.” Syl. pt. 5, State v. Beck, 167 W. Va.

830, 286 S.E.2d 234 (1981). It has been recognized that the bar has been set extremely

high for declaring testimony inherently incredible. See Rea v. Suthers, 402 F. App’x 329,

331 (10th Cir. 2010) (“[T]he standard for establishing that witness testimony is incredible

as a matter of law is exceptionally high.”). To establish inherent incredibility, a defendant

must show “more than contradiction and lack of corroboration.” State v. McPherson, 179

W.Va. 612, 617, 371 S.E.2d 333, 338 (1988).            It is “[o]nly when testimony is so

unbelievable on its face that it defies physical laws should the court intervene and declare

it incredible as a matter of law.” Syl. pt. 8, State v. Smith, 178 W. Va. 104, 358 S.E.2d

188 (1987). See McPherson, 179 W.Va. at 617, 371 S.E.2d at 338 (“[W]hen a trial court is

asked to grant a motion for acquittal based on insufficient evidence due to inherently

incredible testimony, it should do so only when the testimony defies physical laws.”).



              In this appeal Petitioner argued that “the testimony of the girls, H.A., J.L.,

and A.W., contained contradictions making their testimony inherently incredible.” The

Petitioner does not cite to testimony in the record that was inherently incredible. Instead,
                                             16
the Petitioner merely cites to, and quotes from, defense counsel’s closing argument. We

find that defense counsel’s summation of the evidence was not completely accurate, and

even if it was, Petitioner needed to cite to the specific testimony in the record that he

believed was inherently incredible. See State v. Prophet, 234 W. Va. 33, 46, 762 S.E.2d

602, 615 (2014) (“[A]nything said by the lawyers during the trial is not to be considered

evidence.”); Crum v. Ward, 146 W. Va. 421, 465, 122 S.E.2d 18, 42 (1961) (Haymond, P.,

dissenting) (“[T]he argument of counsel is not evidence and may not be considered as

such[.]”). In our independent review of the testimony of the victims and A.W., we found

some inconsistencies in their recollection of events, but nothing remotely bordering on

inherently incredible testimony. H.A. testified to being sexually assaulted by Petitioner on

five occasions and that she saw Petitioner sexually assault J.L. J.L testified that H.A. was

in the room when Petitioner sexually assaulted her. A.W. testified that Petitioner sent her

the text messages asking to have sex with H.A. or J.L. The jury heard the testimony of the

victims, and A.W., and found that testimony to be credible. See Guthrie, 194 W. Va. at

669 n.9, 461 S.E.2d at 175 n.9. (“An appellate court may not decide the credibility of

witnesses or weigh evidence as that is the exclusive function and task of the trier of fact.”).

When viewed in the light most favorable to the State, the evidence clearly supports the

jury’s verdict beyond a reasonable doubt. As such, we find no error in the trial court’s

denial of Petitioner’s motion for judgment of acquittal at the close of the State’s case-in-

chief.



                                              17
                                        C.
          The Use of Peremptory Strikes to Remove Three Potential Jurors


               The Petitioner argues next that the circuit court committed error in denying

his motion to strike three potential jurors for cause. The State contends that this issue has

no merit because the Petitioner used peremptory strikes to remove the three potential jurors.



               As a general matter we have held that a “trial court has broad discretion in

determining whether to strike jurors for cause, and we will reverse only where actual

prejudice is demonstrated.” State v. Miller, 197 W. Va. 588, 605, 476 S.E.2d 535, 552

(1996). In Miller this Court formulated, and we now hold, a three-part standard of review

of a trial court’s ruling on juror qualifications.

       In reviewing the qualifications of a jury to serve in a criminal case, we follow
       a three-step process. Our review is plenary as to legal questions such as the
       statutory qualifications for jurors; clearly erroneous as to whether the facts
       support the grounds relied upon for disqualification; and an abuse of
       discretion as to the reasonableness of the procedure employed and the ruling
       on disqualification by the trial court.
Miller, 197 W. Va. at 600-01, 476 S.E.2d at 547-48. In syllabus point 3 of State v.

Sutherland, 231 W. Va. 410, 745 S.E.2d 448 (2013) we held the following regarding the

use of a peremptory strike to remove a potential juror:

       A trial court’s failure to remove a biased juror from a jury panel, as required
       by W.Va. Code § 62–3–3 (1949) (Repl.Vol.2010), does not violate a criminal
       defendant’s right to a trial by an impartial jury if the defendant removes the
       juror with a peremptory strike. In order to obtain a new trial for having used
       a peremptory strike to remove a biased juror from a jury panel, a criminal
       defendant must show prejudice. The holding in Syllabus point 8 of State v.
       Phillips, 194 W.Va. 569, 461 S.E.2d 75 (1995), is expressly overruled.
                                               18
Finally, in State v. Rollins, 233 W. Va. 715, 760 S.E.2d 529 (2014) we pointed out the type

of prejudice that is required under Sutherland:

       the test that must be satisfied when a defendant has removed a biased juror
       … has been stated in different ways, but essentially, a challenge must show
       that the appellant was forced to accept a juror who should have been excused
       for cause. That is, appellate courts will not find reversible error based on the
       trial court’s refusal to remove that juror for cause unless the resulting jury
       was not fair and impartial.
Rollins, 233 W. Va. at 729, 760 S.E.2d at 543 (internal quotation marks and citations

omitted).



              The Petitioner states that based upon the responses to questions by three

potential jurors, D. Hodge, D. Sparks, and S. Harper, they should have been struck for

cause. During jury voir dire Juror Hodge stated that she had a friend who was sexually

assaulted and that she knew staff in the prosecutor’s office. Juror Sparks stated that she

knew the prosecutor and that she worked with his mother; that she was a former teacher of

a witness, A.W.; and that her daughter was sexually assaulted. Juror Harper stated that she

knew the victims and that she was sexually assaulted as a child. Petitioner argues that the

responses of these three jurors were grounds for removal for cause.18 Petitioner contends

that by utilizing peremptory strikes to remove the jurors, he was “prejudiced by being

unable to properly utilize his peremptory strikes to obtain a fair and balanced jury free from

other individuals seating [sic] on the jury with whom Petitioner would have otherwise


       18
         The record indicates that the trial court refused to strike the jurors for cause after
       they each ultimately stated that they could fairly and impartially decide the case.
                                              19
struck with his peremptory strikes.” The State correctly asserts that Petitioner has not

shown prejudice as required by Sutherland and its progeny. Petitioner has simply made an

unsupported statement that he would have struck other jurors who sat on the jury.

Petitioner failed to allege any facts to show that a juror who sat on the jury was biased, and

thereby prejudiced his right to a fair trial. Consequently, we find no merit to this

assignment of error. See State v. Younkins, No. 17-0962, 2018 WL 5099641, at *3 (W. Va.

Oct. 19, 2018) (Memorandum Decision) (defendant failed to present evidence of bias or

prejudice in jury that heard case); State v. Mullins, No. 17-0391, 2018 WL 2928096, at *4

(W. Va. June 11, 2018) (Memorandum Decision) (same); State v. Redman, No. 15-1039,

2017 WL 678854, at *7 (W. Va. Feb. 21, 2017) (Memorandum Decision) (same); State v.

Thompson, No. 15-0292, 2016 WL 4611128, at *5 (W. Va. Sept. 6, 2016) (Memorandum

Decision) (same); State v. White, No. 15-0344, 2016 WL 2977322, at *4 (W. Va. May 23,

2016) (Memorandum Decision) (same); State v. Lewis, No. 14-1234, 2015 WL 5125476,

at *2 (W. Va. Aug. 31, 2015) (Memorandum Decision) (same); State v. Fannin, No. 14-

0797, 2015 WL 2364295, at *3 (W. Va. May 15, 2015) (Memorandum Decision) (same);

State v. Jerry R., No. 13-1107, 2014 WL 6634307, at *2 (W. Va. Nov. 24, 2014)

(Memorandum Decision) (same); State v. Parsons, No. 13-0615, 2014 WL 629419, at *3

(W. Va. Feb. 18, 2014) (Memorandum Decision) (same); State v. Bowling, 232 W. Va.

529, 539, 753 S.E.2d 27, 37 (2013) (same).




                                             20
                                       D.
                 Two Jurors were Facebook Friends with Prosecutor


              The next issue raised by Petitioner concerns an alleged Facebook “friends”

relationship between the prosecutor and two jurors who sat on the case. The State argues

that this issue is not properly before this Court, because there is nothing in the record to

show that the issue was presented to the circuit court. 19 The State correctly cites to

authorities that recognize “[a] party can not establish facts in a case by asserting them in a

brief. Those are nothing more than an attorney’s statements, which are not evidence.” City

of Helena v. Whittinghill, 353 Mont. 131, 137, 219 P.3d 1244, 1248 (Mont. 2009) (citation

omitted). See United States v. Diaz, 533 F.3d 574, 578 (7th Cir. 2008) (“Counsel’s

unsupported statements are, of course, not evidence.”).



              We disposed of a similar type of issue in State v. Rager, 199 W. Va. 294, 484

S.E.2d 177 (1997). The defendant in that case was convicted of robbery and brandishing.

On appeal the defendant sought a new trial based upon newly discovered evidence. The

problem presented for this Court in Rager was that “the question of the newly discovered

evidence was never presented to the circuit court.” Rager, 199 W. Va. at 296-97, 484

S.E.2d at 179-80. We declined to address the issue based upon the following:



       19
         The procedurally troubling aspect of this issue is that Petitioner failed to set out
       any facts as to how and when he learned that two jurors were Facebook friends with
       the prosecutor.
                                             21
       We begin our discussion by noting that the question of the newly discovered
       evidence was never presented to the circuit court. This Court has before it
       only the allegations of newly discovered evidence contained in the
       defendant’s brief and supplemental brief…. Without an adequate record, this
       Court lacks the information necessary to decide. We have long held that we
       will not consider assignments of error presented for the first time on appeal
       or which might had been remedied by the circuit court upon proper objection.
       Syllabus Point 17 of State v. Thomas, 157 W.Va. 640, 203 S.E.2d 445 (1974)
       states:
              As a general rule, proceedings of trial courts are presumed to
              be regular, unless the contrary affirmatively appears upon the
              record, and errors assigned for the first time in an appellate
              court will not be regarded in any matter of which the trial court
              had jurisdiction or which might have been remedied in the trial
              court if objected to there.
       We find that the assignment of error based on newly discovered evidence is
       not ripe for direct appellate review…. A habeas corpus proceeding appears
       to be the appropriate procedure for the defendant to have the newly
       discovered evidence considered by the circuit court.
Rager, 199 W. Va. at 296-97, 484 S.E.2d at 179-80 (citations omitted).

              Consistent with Rager, we find the issue of two jurors being Facebook

friends with the prosecutor is not ripe for review on direct appeal. The Petitioner may raise

this issue in a habeas corpus proceeding. See Syl. pt. 2, Sands v. Sec. Tr. Co., 143 W. Va.

522, 102 S.E.2d 733 (1958) (“This Court will not pass on a nonjurisdictional question

which has not been decided by the trial court in the first instance.”).



                                         E.
                      Limiting Testimony of Character Witnesses




                                             22
              The Petitioner contends that the trial court committed error in refusing to

permit him to introduce evidence of his character for honesty. 20 The State argues that the

circuit court properly excluded the evidence because it was not relevant to the offenses

brought against the Petitioner. We agree.



              This Court has held that “[t]he action of a trial court in admitting or

excluding evidence in the exercise of its discretion will not be disturbed by the appellate

court unless it appears that such action amounts to an abuse of discretion.” Syl. pt. 10,

State v. Huffman, 141 W. Va. 55, 87 S.E.2d 541 (1955), overruled on other grounds by

State ex rel. R.L. v. Bedell, 192 W. Va. 435, 452 S.E.2d 893 (1994). See Syl. pt. 4, State v.

Rodoussakis, 204 W. Va. 58, 511 S.E.2d 469 (1998) (“A trial court’s evidentiary rulings,




       20
          The Petitioner argued in his brief that the circuit court erred in not allowing him
       to introduce evidence of his honesty and trustworthiness. Although Petitioner
       argued below that he should be allowed to introduce evidence of his honesty and
       trustworthiness, the trial court actually only prohibited the Petitioner from
       presenting evidence of his honesty. Specifically, the circuit court ruled:
              The defendant has requested that he be able to … discuss the
              issue of honesty. The Court would believe that would be
              improper to bring up in the context of character evidence;
              believing that honesty is not necessarily a character trait which
              is relevant to the offense for which the defendant stands
              charged.
       For the purpose of this appeal, we will treat the terms honesty and trustworthiness
       as being synonymous. See Black’s Law Dictionary Tenth Edition (2014) (defining
       honesty to mean, “The character or quality of being truthful and trustworthy.”).
                                             23
as well as its application of the Rules of Evidence, are subject to review under an abuse of

discretion standard.”).



              Prior to the adoption of our rules of evidence, this Court followed the general

rule that “[i]n a criminal prosecution, evidence of the previous good character of the

defendant is always admissible; but it should be confined to the trait of character at issue.”

Syl. pt. 5, State v. Moyer, 58 W. Va. 146, 52 S.E. 30 (1905). That is, character evidence

“should bear some analogy and reference to the charge.” State v. Padgett, 93 W. Va. 623,

117 S.E. 493, 495 (1923). See State v. Scalf, 254 Iowa 983, 988, 119 N.W.2d 868, 870

(1963) (“There is no value in a question relating to a trait not pertinent to the issue in the

case on trial.”); State v. Quinn, 344 Mo. 1072, 1078, 130 S.W.2d 511, 515 (1939)

(“[C]haracter evidence must be limited to proof of the existence of the particular trait, or

group of traits involved in the doing of an act like the one which is the subject of the

investigation in which the evidence is offered.”); People v. Haydon, 18 Cal. App. 543, 566,

123 P. 1102, 1112 (1912) (“[T]he true rule as to character evidence is that such testimony

ought always to be confined to the trait of character which is in issue, or ought to bear some

analogy and reference to the nature of the charge.”). This common law rule is now

embodied in Rule 404 of the West Virginia Rules of Evidence. See State v. Marrs, 180

W. Va. 693, 696, 379 S.E.2d 497, 500 (1989) (“W.Va R. Evid. 404 codifies the common

law rules on the admission of character evidence.”).



                                             24
              Rule 404 generally prohibits the use of character evidence to prove that a

person acted in conformance with his or her character, unless such evidence satisfies one

of its enumerated exceptions. One of the exceptions in the rule is contained in Rule

404(a)(2)(A), which states that “a defendant may offer evidence of the defendant’s

pertinent trait[.]”21 The commentators on our Rules of Evidence have explained the

meaning and limitations of the phrase “pertinent trait” found in Rule 404(a)(2)(A):

       The term “pertinent trait” in Rule 404(a)(2)(A) means that the trait or traits
       are relevant to the offense charged or any other issue of consequence to the
       case. For example, in a trial for murder, defense evidence of good character
       of the accused as to honesty is not admissible, because an honest person may
       be as likely to commit murder as a dishonest person. On the other hand,
       evidence of good character as to peacefulness would be admissible in any
       prosecution for an offense involving violence, but it would be inadmissible
       in a prosecution for a nonviolent theft offense because it is irrelevant.
Louis J. Palmer, Jr., et al., Vol. 1, Handbook on Evidence for West Virginia Lawyers, §

404.03[2][a], pgs. 336-37 (6th ed. 2015). In the final analysis, “relevant traits of character

will vary according to the offense being submitted and are distinguishable from evidence

admissible to impeach a witness.” State v. Gateley, 907 S.W.2d 212, 219 (Mo. Ct. App.

1995). See Mark Lynn J. v. Ballard, No. 15-1034, 2017 WL 700852, at *35 (W. Va. Feb.

21, 2017) (Memorandum Decision) (in habeas proceeding it was held that evidence that

defendant, who was convicted of sexual offenses, was not a danger to children “would not

have been admissible during the trial, because it is not evidence of a pertinent trait”);


       21
         It should be noted that “[u]nlike an affirmative defense, character evidence is
       never legally sufficient to render a defendant not guilty. Standing alone, however,
       character evidence may create a reasonable doubt regarding guilt.” United States v.
       John, 309 F.3d 298, 303 (5th Cir. 2002).
                                             25
Guthrie, 194 W. Va. at 681, 461 S.E.2d at 187 (“Quite clearly, evidence that the defendant

was a ‘Bible-reading man’ and his religious beliefs are not admissible under the same rule

because they simply do not concern a pertinent character trait.”); Marrs, 180 W. Va. at

697, 379 S.E.2d at 501 (evidence of defendant having “reputation … for not selling illegal

drugs is not admissible character evidence under Rule 404”).22




      22
         Federal courts are in accord with the meaning of “pertinent trait” found in federal
      Rule 404(a)(2)(A). See United States v. Al Asai, No. 3:16-CR-00149-01-RGJ, 2018
      WL 5816769, at *4 (W.D. Ky. Nov. 6, 2018) (“‘Pertinence’ is generally defined as
      relevance, meaning that the offered trait must have some tendency to prove or
      disprove an element of the offense charged or of a claimed defense.”); United States
      v. Navedo-Ramirez, 781 F.3d 563, 569 (1st Cir. 2015) (“[T]he district court
      permissibly concluded that the character trait that the evaluations purport to show—
      general competence at her job as a police officer—is not ‘pertinent’ to the drug and
      gun possession crimes of which Navedo–Ramirez was convicted.”); United States
      v. Williams, No. 6:14-CR-10, 2014 WL 12634962, at *1 (S.D. Ga. Sept. 18, 2014)
      (“‘[P]ertinent’ apparently is synonymous with ‘relevant,’ and the relevance of
      evidence regarding a character trait is to be determined with reference to the
      characteristics of the proffered trait and the elements of the charged offense.”);
      John, 309 F.3d at 303 (“In the criminal context, a pertinent character trait is one that
      is relevant to the offense charged.”); United States v. Han, 230 F.3d 560, 564 (2d
      Cir. 2000) (“Thus, Rule 404(a)(1) requires only that the proffered evidence of a
      character trait relate to some element at issue in the case.”). See also,
      Commonwealth v. Nuttall, No. 1647 WDA 2015, 2016 WL 6996350, at *13 (Pa.
      Super. Ct. Nov. 30, 2016) (“Under Pa.R.E. Rule 404(a)(2)(A), a criminal defendant
      may introduce evidence of a ‘pertinent’ character trait. ‘Pertinent’ means relevant
      to the crimes charged.”); People v. Yee, No. G027598, 2002 WL 31661266, at *15
      (Cal. Ct. App. Nov. 26, 2002) (“In other words, the character or trait of character
      must be relevant to the charge.”); State v. Enakiev, 175 Or. App. 589, 595, 29 P.3d
      1160, 1163 (2001) (“[A] ‘pertinent’ character trait is one that is relevant to the
      offense charged.”); State v. McGraw, 204 Conn. 441, 448, 528 A.2d 821, 824 (1987)
      (“To be admissible, the character evidence that a defendant seeks to introduce must
      be limited to specific traits and relevant to the offense charged.”).
                                             26
              It has been recognized that “an accused’s character for … honesty is not

pertinent in every case.” People v. Miller, 862 P.2d 1010, 1012 (Colo. App. 1993), rev’d

on other grounds, 890 P.2d 84 (Colo. 1995). The issue of whether honesty is a pertinent

character trait in a prosecution for sexual offenses was addressed in People v. Edgin, No.

H043305, 2018 WL 3031767 (Cal. Ct. App. June 19, 2018). In that case the defendant was

convicted of two counts of sexual intercourse with a child, three counts of lewd or

lascivious acts on a child, and one count of continuous sexual abuse of a child. On appeal

one of the issues raised by the defendant was that the trial court committed error in

excluding testimony about his honesty. The appellate court disagreed as follows:

       Amanda, Melody, and Justin opined that defendant was honest. But a
       character trait for honesty is not directly relevant to the charges of sexual
       molestation. The Supreme Court held … that character evidence is relevant
       if it is inconsistent with the offense charged—e.g., honesty, when the charge
       is theft—and hence may support an inference that the defendant is unlikely
       to have committed the offense. Here, a character trait for honesty would not
       be inconsistent with the offenses charged, making such evidence
       irrelevant…. The trial court therefore did not abuse its discretion by
       excluding opinions about defendant’s honesty.
Edgin, 2018 WL 3031767, at *10 (internal quotations and citation omitted). See United

States v. Al Asai, 2018 WL 5816769, at *4 (W.D. Ky. Nov. 6, 2018) (“Further, evidence

of character traits for truthfulness and honesty have been held admissible when the

defendant is charged with an offense in which fraud is one of its statutory elements.”); State

v. Ross, No. 22958, 2010 WL 761323, at *9 (Ohio Ct. App. March 5, 2010) (“Relevant

character traits include a defendant’s reputation for sobriety in a driving-while-intoxicated

case, a defendant’s reputation for honesty and fair dealing in a fraud case, and a defendant’s


                                             27
reputation for being peaceful and law-abiding in a sexual-assault case.”); State v. Mizell,

332 S.C. 273, 281, 504 S.E.2d 338, 343 (1998) (“[A] defendant charged with criminal

sexual conduct would not be allowed to produce evidence of his good character for honesty

in order to prove that he did not commit criminal sexual conduct.”) (internal quotation

marks and citation omitted); State v. Vogel, 247 Neb. 209, 214, 526 N.W.2d 80, 84 (1995)

(“Rule 404 forbids introduction of a character trait unless the trait is pertinent to the crime

charged. Therefore, the character traits of honesty or truthfulness would not be admissible

to the charge of sexual assault or murder.”); State v. Culkin, 791 S.W.2d 803, 812 (Mo. Ct.

App. 1990) (“Unlike larceny and robbery, rape and sodomy are physical crimes committed

against another person for which there is no financial motive. We, therefore, find that

defendant’s reputation for honesty does not require an instruction on character in a

prosecution for rape and sodomy.”); Wiggins v. State, 778 S.W.2d 877, 893 (Tex. App.

1989) (“Unless evidence of the trait of honesty is pertinent to the charge of aggravated

sexual assault, rule 404 forbids its introduction as circumstantial evidence of innocence of

that offense. We conclude that … the character trait of honesty is not involved in the

offense of aggravated sexual assault. Consequently, we conclude that it was inadmissible

evidence[.]”); State v. Case, 247 Iowa 1019, 1025, 75 N.W.2d 233, 237 (1956) (“For

example, upon a charge of homicide the traits of character usually involved are whether

accused is peaceable and law-abiding. In larceny and robbery the traits involved are

honesty and integrity. Upon a charge of perjury the traits are truth and veracity. In sex

crimes, at least where (as here) force and violence are absent, the trait involved is

                                              28
morality.”); Palmer, Handbook on Evidence, § 404.03[2][a], pg. 339 (citing honesty as a

character trait pertinent to a theft charge). But see, People v. Robinson, No. 329755, 2017

WL 603563, at *3 (Mich. Ct. App. Feb. 14, 2017) (relying on codified jury instruction that

permits character testimony of defendant’s honesty in sexual assault cases); State v. Allen,

193 N.C. App. 455, 667 S.E.2d 340 (2008) (permitting character evidence of honesty in

sexual assault case).



              In view of the foregoing, we hold that under Rule 404(a)(2)(A), of the West

Virginia Rules of Evidence, a defendant in a criminal prosecution may offer evidence of

the defendant’s pertinent character trait. Further, under Rule 404(a)(2)(A), of the West

Virginia Rules of Evidence, “honesty” is not a pertinent character trait of a criminal

defendant who is being prosecuted on a sexual offense charge.



              In the instant case, the Petitioner was precluded from introducing character

evidence of his honesty. Insofar as all of the charges against the Petitioner involved sexual

offenses, the character trait of honesty was not relevant. Consequently, there was no error

in the circuit court’s ruling excluding such evidence.


                                           F.
                               Proportionality of Sentence




                                             29
              The Petitioner argues that his consecutive aggregate sentence of 131 to 295

years in prison shocked the conscience and was disproportionate.23 The State contends

that the sentences imposed were lawful and are not reviewable on appeal.



              This Court “reviews sentencing orders ... under a deferential abuse of

discretion standard, unless the order violates statutory or constitutional commands.” Syl.

pt. 1, in part, State v. Lucas, 201 W. Va. 271, 496 S.E.2d 221 (1997). It was held in syllabus

point five of State v. Cooper, 172 W. Va. 266, 304 S.E.2d 851 (1983) that:

       Punishment may be constitutionally impermissible, although not cruel or
       unusual in its method, if it is so disproportionate to the crime for which it is
       inflicted that it shocks the conscience and offends fundamental notions of
       human dignity, thereby violating West Virginia Constitution, Article III,
       Section 5 that prohibits a penalty that is not proportionate to the character
       and degree of an offense.
The test for determining whether a sentence is constitutionally infirm was set out in

syllabus point 5 of Wanstreet v. Bordenkircher, 166 W. Va. 523, 276 S.E.2d 205 (1981) as

follows:



       23
          The Petitioner also argued under this assignment of error that the circuit court
       failed to consider a forensic psychological evaluation that he submitted. This issue
       was presented without citation to any legal authority or analysis. Merely citing to
       some of the facts involved with an issue does not satisfy the requirements of West
       Virginia Rule of Appellate Procedure 10(c)(7), which requires that the brief
       “contain an argument exhibiting clearly the points of fact and law presented, the
       standard of review applicable, and citing the authorities relied on[.]” For this
       reason, we decline to address the merits of this issue. See State v. Trail, 236 W. Va.
       167, 186, 778 S.E.2d 616, 635 (2015) (“This Court previously has found issues
       asserted on appeal to have been waived as a result of a petitioner’s failure to comply
       with Rule 10(c)(7).”).
                                             30
       In determining whether a given sentence violates the proportionality
       principle found in Article III, Section 5 of the West Virginia Constitution,
       consideration is given to the nature of the offense, the legislative purpose
       behind the punishment, a comparison of the punishment with what would be
       inflicted in other jurisdictions, and a comparison with other offenses within
       the same jurisdiction.
We further explained in syllabus point 4 of Wanstreet that “[w]hile our constitutional

proportionality standards theoretically can apply to any criminal sentence, they are

basically applicable to those sentences where there is either no fixed maximum set by

statute or where there is a life recidivist sentence.”



              We need not engage in an extended analysis of the Wanstreet factors for two

reasons. First, the Petitioner has inadequately briefed the issue. Other than cite to the per

curiam decision in State v. David D. W., 214 W. Va. 167, 588 S.E.2d 156 (2003), the

Petitioner has not briefed the sentencing issue in the framework set out in syllabus point 5

of Wanstreet.24 The Petitioner has provided a “skeletal” argument that is unsupported by

legal analysis and pertinent authorities. We have held that “a skeletal argument, really

nothing more than an assertion, does not preserve a claim.” State v. Fleming, 237 W. Va.


       24
          In David D.W. this Court set aside a sentence of 1,140 to 2,660 years in prison as
       disproportionate. The Petitioner’s citation to David D.W. is misplaced in light of
       this Court’s disapproval of that case in Slater. See Slater, 222 W. Va. at 508 n.11,
       665 S.E.2d at 683 n.11 (commenting that David D.W. was a “per curiam opinion in
       which established law was disregarded in order to find that a sentence within
       statutory limits was unconstitutional”); Carl T. v. Ballard, No. 15-0649, 2016 WL
       3193467, at *2 (W. Va. June 3, 2016) (Memorandum Decision) (observing that in
       Slater “we disapproved of David D.W.”). We once again note that the sentencing
       analysis in David D.W. is of no precedential value, as it was inconsistent with well
       established principals of law.
                                              31
44, 58, 784 S.E.2d 743, 757 (2016) (internal quotations and citations omitted). Second, and

more importantly, the individual sentences imposed on Petitioner have fixed maximums,

and it did not involve a recidivist sentence.25 As a general rule, we have held that

“[s]entences imposed by the trial court, if within statutory limits and if not based on some

[im]permissible factor, are not subject to appellate review.” Syl. pt. 4, State v. Goodnight,

169 W. Va. 366, 287 S.E.2d 504 (1982). Finally, as we stated in Slater, “[w]e deem it

generally to be the better practice to decline to review sentences that are within statutory

limits and where no impermissible sentence factor is indicated in accord with Syllabus

Point 4 of State v. Goodnight.” Slater, 222 W. Va. at 508, 665 S.E.2d at 683. See State v.

Edward H., No. 17-1116, 2019 WL 181476, at *4 (W. Va. Jan. 14, 2019) (Memorandum

Decision) (“declin[ing] to undertake a proportionality analysis” of a sentence of 168 to 465

years in prison); State v. Mullins, No. 17-0391, 2018 WL 2928096, at *5 (W. Va. June 11,

2018) (Memorandum Decision) (finding it “unnecessary to address petitioner’s argument




       25
          The minimum/maximum sentence for sexual assault in the second degree under
       W. Va. Code § 61-8B-4(b) (1991) is not less than ten nor more than twenty-five
       years incarceration. The minimum/maximum sentence for sexual abuse in the first
       degree under W. Va. Code § 61-8B-7(b) (2006) is not less than one nor more than
       five years of incarceration. The minimum/maximum sentence for sexual abuse by
       a custodian under W. Va. Code § 61-8D-5(a) (2010) is not less than ten nor more
       than twenty years of incarceration. As we mentioned earlier in this opinion, the
       Petitioner’s sentences were ordered to run consecutively. See Syl. pt. 3, Keith v.
       Leverette, 163 W. Va. 98, 254 S.E.2d 700 (1979) (“When a defendant has been
       convicted of ... separate crimes, before sentence is pronounced ..., the trial court
       may, in its discretion, provide that the sentences run concurrently, and unless it does
       so provide, the sentences will run consecutively.”); W. Va. Code § 61-11-21 (1923)
       (providing for concurrent and consecutive sentences).
                                             32
regarding the allegedly disproportionate nature of his [8 to 120 years] sentences, because

the same are not subject to appellate review”); State v. Krise, No. 16-0814, 2017 WL

2493288, at *3 (W. Va. June 9, 2017) (Memorandum Decision) (finding “petitioner’s

sentence [of 24 to 60 years] is not subject to challenge on appeal”); Robert J. M. v. Ballard,

No. 14-1315, 2016 WL 3369556, at *12 (W. Va. June 17, 2016) (Memorandum Decision)

(“declin[ing] to apply our proportionality standards in this case” because a sentence of 31

to 75 years was within statutory limits).26

                                          IV.
                                      CONCLUSION




       26
          Petitioner’s last two assignments of error are not properly before this Court. First,
       Petitioner contends that one of the jurors was asleep during the trial and the jury
       foreman was seen standing with the victims at the sentencing hearing. This alleged
       jury misconduct was not presented to the circuit court. As a general rule, “[t]his
       Court will not pass on a nonjurisdictional question which has not been decided by
       the trial court in the first instance.” Syl. pt. 7, State v. Garrett, 195 W. Va. 630, 466
       S.E.2d 481 (1995) (internal quotations and citations omitted). In the last issue
       raised, Petitioner asserts that he received ineffective assistance of counsel during his
       trial. The Petitioner’s brief set out numerous incidents of alleged ineffective
       assistance of counsel. We have held that “[i]t is the extremely rare case when this
       Court will find ineffective assistance of counsel when such a charge is raised as an
       assignment of error on a direct appeal.” Syl. pt. 10, in part, State v. Triplett, 187
       W. Va. 760, 421 S.E.2d 511 (1992). As we have explained, “the preferred way of
       raising ineffective assistance of … counsel is to file a subsequent petition for a writ
       of habeas corpus raising the issue in the court below.” Watts v. Ballard, 238 W. Va.
       730, 735 n.7, 798 S.E.2d 856, 861 n.7 (2017) (internal quotations and citation
       omitted). Consequently, “we decline to address an alleged ineffective assistance of
       counsel claim in this direct appeal. The record has not been developed on this issue.
       This is an issue that must be developed in a habeas corpus proceeding.” State v.
       Richardson, 240 W. Va. 310, 319 n.13, 811 S.E.2d 260, 269 n.13 (2018).
                                              33
               In view of the foregoing, we affirm the April 4, 2018, order of the circuit

court sentencing the Petitioner for his convictions on six counts of sexual assault in the

second degree, seven counts of sexual abuse by a custodian, and one count of sexual abuse

in the first degree.

                                                                     Affirmed.




                                            34